                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

 UNITED STATES                                       *
                                                     *
         v.                                          *              CRIM. NO.
                                                     *
 RICARDO GUTIERREZ-SALGADO                           *              20-0015 SDW
                                                     *
                                                   *****

    ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
               FOR FELONY PLEAS AND/OR SENTENCINGS

          In accordance with Standing Order 2020-06, this Court finds:
     X        That the Defendant (or the Juvenile) has consented to the use of video

 teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

 with counsel; and
     X
              That the proceeding(s) to be held today cannot be further delayed without serious harm

 to the interests of justice, for the following specific reasons:




 Accordingly, the proceeding(s) held on this date may be conducted by:
    X
          Video Teleconferencing

               Teleconferencing, because video teleconferencing is not reasonably available for the

 following reason:

                      The Defendant (or the Juvenile) is detained at a facility lacking video

          teleconferencing capability.

                      Other:

April 2, 2020                                                   s/ Susan D. Wigenton
                                                                Hon. Susan D. Wigenton
                                                                       U.S.D.J.
